Upon submission of the motion for rehearing in this case, our attention was called to the fact that there was then pending before the Supreme Court of the United States the case of Williams, et al, vs. North Carolina, No. 84, October Term, 1944, involving the same legal question as here presented and decisive of this appeal. In deference thereto, disposition of the motion for rehearing was deferred, pending the decision in that case.
On May 21, 1945 (not yet reported), the Supreme Court of the United States decided the case and held that the State of North Carolina had the power to "refuse full faith and credit to Nevada divorce decrees because, contrary to the findings of the Nevada court, North Carolina finds that no bona fide domicil was acquired in Nevada."
Giving effect to that holding here, we hold that the courts of Texas had the power to find that the appellant acquired no bona fide domicil in the State of Oklahoma as would authorize him to obtain a divorce decree in that State from his Texas wife; that a decree so obtained was not a defense to the accusation of bigamy in this State.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.